Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 1 of 7

4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 20 : m| - O2V3ZE ~Chodman

UNITED STATES OF AMERICA

 

V.
RUBEN WESTBEY FREDRICKS,

Defendant.
/

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013? Yes x No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014? Yes x No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

7 Lue —

aay a HIrvin

Assistant United hd, LZ stiemey
99 Northeast 4th Street

Miami, FL. 33132-2111

Tel: (305) 961-9094

Hillary .Irvin@usdoj.gov
Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 2 of 7

4

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

United States of America )
v. )
RUBEN WESTBEY FREDRICKS Case No. W ~ m| O25 ¢8- bodman
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 28, 2020 in the county of Miami-Dade in the
Southern _ District of Florida ____, the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Posession with intent to distribute 5 kilograms or more of a controlled
Sections 841(a)(1) & (b)(1)(A)(ii) substance; and
Title 21, United States Code, importation of controlled substances.

Section 952(a)

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

M&M Continued on the attached sheet.

Ch. Cat

Complainaff’ Y signature

Stephen Griffith, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 03/03/2020

 

Judge’s signature

City and state: Miami, Florida Hon. Jonathan Goodman
Printed name and title

 
 

Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 3 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Stephen Griffith, Special Agent with U.S. Immigration and Customs Enforcement,

Homeland Security Investigations (“HSI”), having been duly sworn, hereby depose and state:

INTRODUCTION AND AGENT BACKGROUND
1. I make this Affidavit is in support of a Criminal Complaint charging Ruben

WESTBEY FREDRICKS (“WESTBEY FREDRICKS”) with importation of controlled
substances, in violation of Title 21, United States Code, Section 952(a) and possession with intent
to distribute five (5) kilograms or more of a controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(A)Qi).

2. I am a Special Agent with HSI, and have been so employed since December 2016.
I have been in law enforcement since July 1997. As a Special Agent, I am responsible for
investigating cross-border smuggling cases involving violations of United States customs and
immigration laws, including Title 21 of the United States Code. During my twenty-three years (23)
in law enforcement, I have become familiar with the investigation and enforcement of state and
federal narcotics laws. I have participated in investigations involving violations of the Controlled
Substance Act. As part of such investigations, I have conducted physical and electronic
surveillance, participated in the execution of search warrants, and arrested numerous drug
traffickers. I have conducted interviews of numerous informants and suspects and have spoken
with experienced narcotics investigators concerning the methods and practices of drug traffickers
and the laundering of illicit drug proceeds. I have received specialized training in the use of
wiretaps, telephone toll records, and wire intercept equipment.

3, I respectfully submit that there is probable cause to believe that on or about
February 28, 2020, in Miami-Dade County, in the Southern District of Florida, and elsewhere,

WESTBEY FREDRICKS did knowingly and willfully possess with intent to distribute a
Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 4 of 7

controlled substance, that is, five (5) or more kilograms of cocaine, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(A)(ii); and did knowingly import cocaine, in violation
of Title 21, United States Code, Section 952(a).

4, The statements in this Affidavit are based upon my (i) training and experience as
an HSI agent; (ii) personal observations and knowledge gained during this investigation, (iii)
discussions with Customs and Border Patrol (“CBP”) personnel; and (iv) conversations with other
law enforcement agents who participated in the investigation. I have not included in this Affidavit
each and every fact known to me or other law enforcement personnel about this investigation.
Rather, I have included only the facts that are sufficient to establish probable cause for the above-
mentioned offense.

PROBABLE CAUSE

5. On or about February 28, 2020, the M/V CARIB TRADER arrived in the United
States after a voyage that originated in Gonaives, Haiti. The vessel arrived at the international
terminal facility located at 2199 NW South River Drive, Miami, Florida, which is located on the
Miami River. Upon arrival, CBP officers conducted a search of the vessel pursuant to standard
border search procedures and, on February 29, 2020, discovered approximately fourteen (14)
brick-shaped packages hidden inside of a void space above the ceiling in crew member WESTBEY
FREDRICKS’ cabin onboard the M/V CARIB TRADER. The white powdery substance
discovered inside the brick-shaped packages field-tested positive for the presence of cocaine. The
amount of that cocaine is estimated to be fourteen (14) kilograms.

6. HSI Special Agents and Task Force Officers removed the cocaine and replaced it
with similarly packaged sham cocaine. Agents applied for and received a federal tracking order

authorizing the monitoring of two tracking devices within two of the sham cocaine packages and
 

Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 5 of 7

the use of a tamper detection device in the void space above the ceiling where the cocaine had
been discovered. The tracking warrant was issued on February 29, 2020 (20-mj-02325-
GOODMAN). The area was then returned to how it appeared prior to the inspection.

7. On the evening of March 2, 2020, the tamper detection beacon was triggered and
Special Agents and Task Force Officers responded to WESTBEY FREDRICKS’ cabin. During
the subsequent investigation of the tamper detection beacon, Special Agents and Task Force
Officers conducted a post-Miranda interview of WESTBEY FREDRICKS, who was encountered
in his cabin. During the interview WESTBEY FREDRICKS admitted to bringing the cocaine
discovered in the ceiling of his cabin into the United States from Haiti. WESTBEY FREDRICKS
told agents that just prior to his trip he was approached by an individual named “J orge” who asked
WESTBEY FREDRICKS to smuggle the cocaine. WESTBEY FREDRICKS accepted the offer
and understood he would be paid $5,000.00 United States dollars per kilogram of cocaine
smuggled.

8. During the interview, WESTBEY FREDRICKS also advised agents that there were
an additional five (5) packages of cocaine concealed within a separate void in the ceiling of his
cabin. WESTBEY FREDRICKS then voluntarily showed agents the location of the additional
packages and retrieved them. This discovery brought the combined total of packages discovered

to nineteen (19) kilograms of cocaine.

[Space intentionally left blank]
Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 6 of 7

CONCLUSION
9. Based on the information contained in this affidavit, I believe that sufficient
probable cause exists to determine that WESTBEY FREDRICKS knowingly imported a controlled
substance into the United States, that is, five (5) kilograms or more of cocaine, in violation of 21
US.C. § 952(a), and knowingly possessed with intent to distribute a controlled substance, that is,

five (5) kilograms or more of cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) Gi).

Respectfully submitted,

Stephen ep j

Special Agent
Homeland Security Investigations

Sworn to andysubscribed before
me this 3 day of March, 2020.

JONA YN SQODMAN
UNITE TES MAGISTRATE JUDGE
 

Case 1:20-mj-02338-JG Document1 Entered on FLSD Docket 03/04/2020 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: “L() ~ Ma\ - ODS 3K ~ Good men

BOND RECOMMENDATION

DEFENDANT: Ruben A. Westbey Fredricks

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

» Deu (fe

AUSA: ey

Last Known Address:

 

 

 

What Facility:

 

 

Agent(s): Stephen J. Griffith
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)

HSI!
